DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the features canceled from the claims 3, 6 and 8-9.  
In claim 3, the schematics fail to show the carrier rail is mounted in a radially displaceable manner for adjustment to the movement of the shift lever. 
In claim 6, the schematics fail to show a locking mechanism which prevents a simultaneous start- up of both remote drives by locking one of the two sliders via the remaining slider.
In claim 8, the schematics fail to show a frame part for being mounted on the top hat rail to which the locking element having a locking rotational axis is fastened.
In claim 9, the schematics fail to show each act on a first leg and a second leg of a T-shaped rocker switch. Contrary to the claimed limitations, each of the two actuators do not act on a first leg and a second leg.
No new matter should be entered.


Claim Objections
Claims 1, 3, 7, 8 and 9 are objected to because of the following informalities:  
In Claim 1, line 10, the limitation “the long side” lacks antecedent basis. 
In Claim 1, lines 12-13, the limitation “the side” lacks antecedent basis.
In Claim 3, line 3, the limitation “the movement” lacks antecedent basis.
In Claim 7, line 4, the limitation “the plane” lacks antecedent basis. 
In Claim 7, line 6, the limitations “the OFF position” and “the ON position” lack antecedent basis. 
In Claim 7, line 8, the limitation “the lateral surfaces” lacks antecedent basis. 
In Claim 7, line 9, the limitation “the other lateral surface” lacks antecedent basis. 
In Claim 8, line 2, the limitation “an embodiment” is unclear. 
In Claim 8, line 3, the limitation “a top hat rail” should be changed to “the top hat rail”. 
In Claim 9, line 7, it is unclear what the limitation “electromagnets” is referring to. 
In Claim 9, line 10, the limitation “the long side” lacks antecedent basis. 
In Claim 9, line 11, the limitation “the end of the third leg” lacks antecedent basis.
In Claim 9, line 13, the limitation “the side of the third leg” lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
standard" in claim 9 is a relative term which renders the claim indefinite.  The term "standard" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Salvati et al. (US 3,893,050) hereafter “Salvati” in view of Lament et al. (US 2009/0078550) hereafter “Lament” and further in view of Fasano (US 2014/0354380).
Regarding claim 1, Salvati discloses an electric remote drive (10) for actuating a switching device of an electric installation (108), the electric remote drive comprising: a support (11) configured for a standard top mounting (Fig. 2) and having two actuators (40 and 42) which can be controlled individually and alternatingly act on a displaceably mounted slider (86) as opposing electromagnets (40 and 42 are solenoids), the slider having a passage (the opening where 82 is mounted on) for receiving a first lever arm (82), and a carrier rail (18) being mounted on a second lever arm (20), a shift lever 
However Salvati fails to disclose:
an electric installation mounted on a top hat rail
a support configured for a standard top-hat-rail mounting
a rocker lever which includes the first lever arm and the second lever arm
the carrier rail being mounted parallel to the long side of the top hat rail
the rocker lever being pivotable about a rocker-lever rotational axis which extends parallel to a long side of the top hat rail and passes through a rotational point of the shift lever
Lament teaches a breaker (74) and suggests a rail mechanism can be used for mounting the breaker (¶ [0032]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Salvati’s device according to known methods to incorporate the teachings of Lament to employ a known structure for mounting the circuit breaker in order to simplify the installation process.
Fasano teaches a remote operator for a circuit breaker in which a rocker lever comprises a first and second levers (198 and 175, ¶ [0050]) and the rocker lever being pivotable about a rocker-lever rotational axis (Figures 2-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Salvati-Lament’s device according to known methods to incorporate the teachings of Fasano to employ a rocker 
Regarding claim 2, Salvati further teaches the carrier rail (18) is U-shaped (Fig. 9).
Regarding claim 4, Salvati discloses most of the claim limitations except for the carrier rail has such a length that actuating several adjacently mounted switching devices on the top hat rail is possible.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a bigger carrier rail in Salvati’s device in order to allow accommodating larger switch handles. Since mere changes in shape are not sufficient to patentably distinguish a claimed invention over the prior art.  In re  Dailey, 357 F.2d 669, 149 USPQ.
Regarding claim 5, the combination of Salvati and Lament further teaches the support comprises a detachable top-hat-rail clip for mounting the top hat rail (Since Lament suggests the railing mechanism can be used for a breaker, therefore the mounting means is inherited to the design structure).

Allowable Subject Matter
Claims 3 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, overcoming any objections noted above, and including all of the limitations of the base claim and any intervening claims.

Regarding claim 6, the prior art fails to disclose or teach a remote drive assembly having a first and a second remote drive, is disposed adjacent to one another on a top hat rail, further including: a locking mechanism which prevents a simultaneous startup of both remote drives by locking one of the two sliders via the remaining slider.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/IMAN MALAKOOTI/           Examiner, Art Unit 2833     


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833